Case 6:18-cr-00016-RWS-KNM Document 226 Filed 11/08/18 Page 1 of 6 PageID #: 2231



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


  UNITED STATES OF AMERICA                       §

  V.                                             §           CRIM. ACTION NO. 6:18CR16

  HEON JONG YOO                                  §

                                              ORDER

         Before the Court is Defendant’s Motion to Quash the Indictment (Docket No. 135). The

  United States of America (“the Government”) filed a response (Docket No. 167). The Defendant

  filed a reply to the Government’s response (Docket No. 202). For the reasons below, the motion

  is DENIED.

  Background

         On October 11, 2018, Defendant filed a Motion to Quash the Indictment (Docket No.

  135). Defendant states that he seeks dismissal of the indictment pursuant to Federal Rule of

  Criminal Procedure 12(b)(3)(B)(v). Id. at 1. Defendant asserts that the indictment is defective.

  Id. Defendant is charged in Counts One through Seven of the Superseding Indictment with

  violations of 18 U.S.C. § 924(a)(1)(A) for making false statements concerning his country of

  citizenship on Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473 Firearms

  Transaction Records (“Form 4473”), but Defendant argues that federally-licensed firearms

  dealers are not required to keep information concerning firearm-purchaser citizenship.        Id.

  Defendant states that he is a lawful permanent resident of the United States and that there is no

  material difference between a lawful permanent resident and a United States citizen when

  purchasing firearms. Id. As a result, he argues that he did not have any intent to deceive the

  Government and the indictment should be quashed. Id.
Case 6:18-cr-00016-RWS-KNM Document 226 Filed 11/08/18 Page 2 of 6 PageID #: 2232



         Defendant additionally alleges that the prosecution lacks an evidentiary basis for

  charging Defendant with Count Eight of the Superseding Indictment. Id. at 2. He contends that

  he lawfully owned firearms for a lawful purpose. Id. With regard to Count Eight of the

  Superseding Indictment, charging a violation of 18 U.S.C. § 922(g)(4)—Possession of a Firearm

  by a Prohibited Person, Defendant alleges that he was not committed to a mental institution and,

  thus, is not a prohibited person. Id. He asserts that on both occasions relied upon by the

  Government, he was discharged from the mental institution prior to a hearing. Id. Defendant

  submits that he was unaware of an entry on the National Instant Criminal Background Check

  System (“NICS”) concerning his commitments to mental health institutions until this criminal

  action was filed. Id. at 2–3.

         In response, the Government asserts that the Superseding Indictment properly sets forth

  the charged violations and that Defendant has not raised any legitimate questions of law. Docket

  No. 167 at 2. Contrary to Defendant’s assertion, the Government submits that firearms dealers

  are required to keep information concerning a firearm purchaser’s citizenship. Id. at 3. The

  Superseding Indictment alleges that Defendant misrepresented his citizenship on multiple

  firearms transaction records for multiple firearm purchases. Id.; see also Docket No. 84 at 1–2.

         With regard to Count Eight, the Government submits that the Superseding Indictment

  charges Defendant with a violation of 18 U.S.C. § 922(g)(4) for possessing a firearm after having

  been committed to a mental institution. Id. at 4; see also Docket No. 84 at 2. The Government

  contends that Defendant was involuntarily committed to a mental institution two times while

  residing in New Jersey—in 2013 and 2015—pursuant to court orders. Id. at 4–5.




                                             Page 2 of 6
Case 6:18-cr-00016-RWS-KNM Document 226 Filed 11/08/18 Page 3 of 6 PageID #: 2233



  Discussion and Analysis

         Defendant seeks dismissal of the indictment pursuant to Federal Rule of Criminal

  Procedure 12(b)(3)(B)(v) for failure to state an offense. Docket No. 135 at 4. “[A] motion to

  dismiss an indictment for failure to state an offense is a challenge to the sufficiency of the

  indictment.” United States v. Kay, 359 F.3d 738, 742 (5th Cir. 2004). When considering a

  motion to dismiss an indictment for failure to state an offense, the court must “take the

  allegations of the indictment as true and [] determine whether an offense has been stated.” Id.

  As the Court explained in Kay:

         ‘[I]t is well settled that an indictment must set forth the offense with sufficient
         clarity and certainty to apprise the accused of the crime with which he is charged.’
         The test for sufficiency is ‘not whether the indictment could have been framed in
         a more satisfactory manner, but whether it conforms to minimum constitutional
         standards’; namely, that it ‘[(1)] contain [] the elements of the offense charged
         and fairly inform[] a defendant of the charge against which he must defend, and
         [(2)], enable[] him to plead an acquittal or conviction in bar of future prosecutions
         for the same offense.’

  Id. (quoting United States v. Ramirez, 233 F.3d 318, 323 (5th Cir. 2000), overruled on other

  grounds by United States v. Longoria, 298 F.3d 367 (5th Cir. 2002)).

         In Counts One through Seven, the Superseding Indictment charges violations of 18

  U.S.C. § 924(a)(1)(A). Section 924(a)(1)(A) prohibits “knowingly mak[ing] any false statement

  or representation with respect to the information required by this chapter to be kept in the records

  of a person licensed under this chapter or in applying for any license or exemption or relief from

  disability under the provisions of this chapter.” Section 924(a)(1)(A) does not require that the

  false statement be material. Abramski v. United States, 135 S.Ct. 2259, 2274 (2014).

         “This chapter,” as referred to in § 924(a), is Chapter 44 of Title 18. Id. Pursuant to 18

  U.S.C. § 923(g)(1), which is included in Chapter 44 of Title 18, firearms dealers are required to

  “maintain such records of . . . sale, or other disposition of firearms at his place of business for


                                              Page 3 of 6
Case 6:18-cr-00016-RWS-KNM Document 226 Filed 11/08/18 Page 4 of 6 PageID #: 2234



  such period, and in such form, as the Attorney General may by regulations prescribe.”

  Accordingly, whatever information is required to be kept by a firearms dealer pursuant to the

  Attorney General’s regulations is “required by this chapter.” Abramski, 134 S.Ct. at 2274. The

  applicable regulations require licensed dealers to retain “each Form 4473 obtained in the course

  of transferring custody of [] firearms.” 27 C.F.R. § 478.124(b). Therefore, a false answer on a

  Form 4473 “pertains to information a dealer is statutorily required to maintain” and states a

  violation of 18 U.S.C. § 924(a)(1)(A). Abramski v. United States, 134 S.Ct. at 2274.

         Counts One through Seven of the Superseding Indictment allege that Defendant

  knowingly and falsely listed his country of citizenship as “United States of America” on seven

  versions of the Form 4473, in violation of 18 U.S.C. § 924(a)(1)(A). An allegation of a false

  statement on a Form 4473 states a violation of § 924(a)(1)(A). Abramski, 134 S.Ct. at 2274.

  Taking the allegations of the indictment as true, as required in the context of a motion to dismiss

  pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v) for failure to state an offense,

  Counts One through Seven of the Superseding Indictment state offenses pursuant to 18 U.S.C. §

  924(a)(1)(A).

         Count Eight of the Superseding Indictment charges a violation of 18 U.S.C. § 922(g)(4).

  Section 922(g)(4) makes it unlawful for a person “who has been committed to a mental

  institution” to possess firearms or ammunition.           Specifically, the indictment alleges that

  Defendant knowingly possessed five firearms after having been committed to a mental

  institution. Docket No. 84 at 2.      Defendant’s motion does not argue that the indictment is

  facially defective. Instead, Defendant disputes the facts concerning whether he was committed

  to a mental institution. Docket No. 135 at 2–3. Defendant’s argument goes to whether the facts

  alleged in the indictment are true and not whether they state an offense. As stated above, the



                                              Page 4 of 6
Case 6:18-cr-00016-RWS-KNM Document 226 Filed 11/08/18 Page 5 of 6 PageID #: 2235



  Court must take the factual allegations in the indictment as true when considering a motion to

  dismiss pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v) for failure to state an

  offense. Kay, 359 F.3d at 742. The determination to be made is only whether the indictment

  states an offense. Id. Here, the indictment properly states an offense and apprises Defendant of

  the charged offense.

         At the core of Defendant’s argument is whether his temporary involuntary commitments

  in New Jersey qualify as a “commitment to a mental institution” as that phrase is used in §

  922(g)(4). The statute does not define what constitutes a commitment to a mental institution.

  Federal courts look to state law where the alleged commitment occurred to determine whether an

  individual was “committed” as contemplated by § 922(g)(4). See United States v. Giardina, 861

  F.2d 1334, 1335 (5th Cir. 1988). The Government asserts in its response to the motion to quash

  that Defendant was involuntarily committed to mental institutions in New Jersey on two

  occasions pursuant to temporary court orders in accordance with New Jersey law. Docket No.

  167 at 5. One federal district court faced with the issue of whether such temporary involuntary

  commitment orders under New Jersey law constitute a commitment to a mental institution for

  purposes of § 922(g)(4) held that temporary orders of involuntary commitment under New Jersey

  law are sufficient to find a commitment to a mental institution for purposes of § 922(g)(4).

  United States v. Miller, 366 F.Supp.2d 128, 131 (D. Maine Feb. 14, 2005).

         As stated, however, the issue currently before the Court is limited to the sufficiency of

  the indictment. The Court is limited to determining whether the indictment meets the minimum

  constitutional standards, in that it contains the essential elements of the charged offense and

  fairly informs the defendant of the charge against him so that he can defend against the charge.




                                            Page 5 of 6
Case 6:18-cr-00016-RWS-KNM Document 226 Filed 11/08/18 Page 6 of 6 PageID #: 2236



  Kay, 359 F.3d at 742. Defendant has not shown that the indictment fails to state an offense

  pursuant to 18 U.S.C. § 922(g)(4). It is therefore

         ORDERED that Defendant’s Motion to Quash the Indictment (Docket No. 135) is

  DENIED.

         SIGNED this 8th day of November, 2018.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 6 of 6
